 524DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe W.G. Diehl Distributing CompanyandTeam-Union No. 348,affiliated with the Interna-tional, Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandLynn Stovall.Cases 8-CA-17626-1 and 8-CA-1829431,March 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 9 September 1986 Administrative Law JudgeWalter J. Alprin issued the attached decision. TheRespondent, the Charging Party, and the GeneralCounsel filed exceptions and supporting briefs, andthe Respondent and the General Counsel filed an-swering briefs.1The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, 2 andconclusions only to the extent consistent herewith.3ORDERThe National LaborRelations Boardorders thatthe complaint in Case 8-CA-17626-1 isdismissed.1On 23 December 1986 the Board issued an Order granting the Gen-eral Counsel's motion to sever and remand Case 8-CA-18294, which hadbeen consolidated with the above-captioned case, to the Regional Direc-tor because the parties had arrived at a non-Board settlement in that case.Thus, this decision is limited to resolution of the issues in Case 8-CA-17626-I.2The Respondent, the Charging Party, and the General Counsel haveexcepted to some of the judge's credibility findings. The Board's estab-lished policy is not to overrule an administrative law judge's credibilityresolutions unless the clear preponderance of all the relevant evidenceconvinces us that they are incorrect.Standard Dry Wall Products,91NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing the findings.sThe judge recommended dismissal of that portion of the complaintwhich is presently before us in Case 8-CA-17626-1. We are adoptingthat dismissal and, accordingly,our Order is limited to that case.Steven D.Wilson, Esq.,for the General Counsel.Harry A. Tipping, Esq. (Roderick,Myers & Linton),ofAkron, Ohio, for the Respondent.DECISIONSTATEMENT OF THE CASEWALTER J. ALPRIN, Administrative Law Judge. Oncharges filed 19 June 19841 by Teamsters Union 348 (theUnion), and on charges filed 23 May 1985 and amended30 July 1985 by Lynn Stovall, the General Counselissued complaintson 30 July and 2 August 1985. A hear-1All dates are in 1984 unless indicated otherwise.ing on the first charges was begun at Akron, Ohio, on 17April 1985 but was adjourned for 8 months while theparties discussed` settlement of these and additional= casesin -litigation.The complaints were consolidated on 23October 1985, , and were heard at Akron, Ohio, from 4through 6 December and on 13 December 1985. Briefswere thereafter filed on behalf of the General Counseland the Respondent.The issues are whether John Jaber- and Frank Cutrightwere refused employment in- violation of - Section 8(aXl)and (3) of-the National -Labor Relations Act (the Act)and whether the employment of Lynn Stovall was termi-nated in violation of Section 8(a)(1) of the Act.On the entire record of the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGS OF FACT1.JURISDICTIONThe W. G. Diehl Distributing Company (Respondent)of Akron, Ohio, operatesas a wholesalebeer distributor.It is stipulated and I find thatit isan employerengagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act, and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.H. ALLEGED UNFAIR LABOR PRACTICESA. BackgroundKohn Beverage Company (Kohn) was a wholesalebeer distributor in Akron. It was owned and operated bymembers of the Kohn family,includingGary W. Diehl(Diehl),who joined the Company in 1970 and becamevice president and general manager at some later date.Kohn warehousemen, driver-salesmen, and helpers hadbeen represented by the Union since at least 1957, andthere wasa bargaining agreementin effect from 1 June1980 through 31 May 1983, providing for a union shop.Kohn's union employeesengaged inwhat has been de-scribed as a "wildcat strike,"and all unitemployees whorefused to report to work on 9 October 1981 were dis-charged on that date and subsequently replaced by newemployees who were notmembersof the Union. Diehladvised the new employees that under the existing bar-gaining agreementthey were required to become unionmembers, andeven physically took them to the office ofthe Union to see that they joined. The Union, however,for purposes not pertinent to this proceeding, refused topermit the new employees to join the Union.Jaber and Cutright were employed by Kohn as driver-salesmen atthe time of the wildcat strike, both since1957, and both were members of the Union. At the timeof the strike Cutright was on sick leave and Jaber was onvacation.Mailgramswere sent to them as to other em-ployees,terminatingtheir employment for failure toreturn to work on 9 October 1981. However, they pre-sumably later demanded the right to return to work be-cause their failure to report to work was due to properabsence for illness or vacation. Jaber apparently went onsick leave prior to the end of his vacation leave. Kohn283 NLRB No. 76 W. G. DIEHL DISTRIBUTING CO.permitted them to return to work after examination by acompany-appointed doctor. Outright returned to work inlateOctober or early November 1981, and Jaber re-turned in March 1982. On their return they were Kohn'sonly union employees. __B. Failure to Rehire Jaber and CutrightDiehl caused the incorporation of Respondent in Mayor June 1983 with no specific plan to engage in thewholesale distribution of beer, but'in the fall of that yeardecided to assume Kohn's operations, which he did inFebruary as sole owner and operator. Applications foremployment were distributed to and returned by all ofKohn's employees and all were employed by Diehl forRespondent but for one Stanley Knepper, Jaber, andCutright.Knepper had been hired by Kohn after thewildcat strike and had not been a member of the Union.1.Diehl's union animusa.AntiunionmeetingsAlthough Kohn was still in operation there was anelection held to decertify the Union. Knepper, then aKohn employee not later hired by Respondent, testifiedthat about five monthlymeetingswere held among Kohnemployees prior to the election, with -notice only byword of mouth and, "on rare occasions," by notes left onthe timeclock, at which the subject matter was, withoutfurther description, "antiunion."Diehl- was present atmost of thesemeetingsand the speakers;were"a selectgroup of people that were very close to Gary Diehl."Jaber and Cutright testified they were never given noticeof these meetings.Knepper also testified that Kohn re-moved from the bulletin board a union notice of a pizza-and-beer "prounion"meeting.Cutright testified that early one morning, about a weekprior to the decertification vote, he unexpectedly walkedinto a meeting and heard Diehl"mention somethingabout the Union," that when the other employees sawhim there was "dead silence," and that Diehl merelysaid, "Remember what we talked about," and the meet-ing broke, up. Jaber testified he arrived immediatelyafterwards and, in responseto his question of 'what wasgoing on, Cutright responded that he did not know.Knepper was at the meeting and testified that it was the"usual"statements by employees,, that it was "antiunion,don't vote for the union because if you do your, money isgoing to end up with the Mafia,,and so on and so forth,"and that when Cutright appeared the 'unidentified speak-er changed the topicto "sales." ,$nepper also identifiedthis as an evening, rather thana morning,meeting.BrianRoss, at varioustimes, awarehouseman, driver-helper, and driver-salesman for Kohn, was later hired byRespondentas a warehouseman,but he was discharged-about a month prior to giving testimony. He testifiedthat at an employee meeting attended by Diehl, DaveWeaver, a driver salesman for Kohn since 1981 ,who washired by Respondent to take over Cutright's route, saidthat it was a "bad idea to hang around with" Jaber andCutright "and if they get their jobs back or if we gounion they'd-we'd lose our jobs and the other guys525would come back, things like that "2 Ross also testifiedthatWeaver stated °Jaber and Cutright were coming backtoKohn to cause trouble "and stuff like that." Weavertestified therewere no "antiunion" meetings at Kohn,but he was not questioned as to the alleged statementsdescribed by Ross. Ross also testified that Kohn's em-ployee meetings before decertification were at first ar-ranged by word of mouth and later by notices on thebulleting board. He also testified that Cutright walkedinto one such morningmeeting in1981 and that Jaberalso came in, "and - everything got quiet and then themeeting just came to a halt and we all went back to'work." He could not recall the topic of that meeting.Diehl specifically denied holding any antiunion meet-ing or barring Jaber and Cutright from any meeting. Headmitted that when employees in groups asked questionshe would attempt to address them.As later discussed, there were a number ofsales meet-ings held for driver-salesmen and driver-helpers duringthis period which Jaber and Cutright did not attend.b.Exclusionfrom social affairsKohn held Christmas parties annually for its employ-ees. Jaber andCutright testifiedthat prior to the wildcatstrike of 1981 notices of the parties were posted on thebulletin board and they would attend, but that from thenon they were not notified of and hence could not attendsuch parties. Knepper testified that in 1981 and 1982 no-tification of the parties was "verbal,"3but that in 1983 ' itwas by a mailed, written invitation.Diehl testified`that starting in 1981 notices of the par-tieswere posted on the bulletin board,and in the lastyear they were distributed to employees,including Jaberand Cutright,by hand.He stated that Jaber and Cutrightwere never excluded from the parties.James Stanford, a,driver-salesman hired by Kohn after the wildcat strikeand later hired by Respondent,testified that he believednotices of the 1981-1983 parties were distributed alongwith paychecks,and that posters and maps were dis-played on the bulletin board.Gary'E.,Maddy, also adriver-salesman for Kohn since 1981 and then hired byRespondent, testified that invitations were by word ofmouth from Diehl,and that posters and ,maps'also. wereplaced on the bulletin board.c.Prejudicial assignment of vehiclesKohn had several different types of vehicles availablefor assignment to driver-salesmen.Knepper testified thatKohn's general manager, and Diehl, told warehousemento use trucks 27, 28, and 29, "obsolete" vehicles withoutpower steering and with nonstandard storage bins, forJaber and Cutright; He further testified that these vehi-cleswere assigned to Jaber and Cutright regularlythough other, newer and better vehicles were available.Cutright testified that from the time of his- return afterthewildcat strike he was never assigned one of the2The "other guys" referred to apparently were the Kohn employeesfired during the wildcat strike, who had grieved their discharges.a I assume the witness meant that notification was oral, i.e., by word, ofmouth, rather than verbal, by means of words. 526DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDnewer vehicles,and Jaber testified that he "mostly hadthe old trucks," which were harder to work with. Therecord does not clarify whether Jaber and Cutright werealso assigned those vehiclesprior to thewildcat strike.James Morrison,sales supervisorfor both Kohn andRespondent,testified that vehicles were assigned to driv-ers on the basis of capacity,to match quantities sold bythe driver-salesman, and that trucks 28 and 29 were stillin use.He stated that diesel trucks were not assigned tocity routes,such as Jaber's and Cutright's,because theadvantage in using them was over greater distances outof town. Diehl denied thatthe assignmentsto Jaber andCutright were"intentional,"pointing out that there weresix vehicles in all without power steering,and that be-cause, of an-increased chance of mechanical breakdownthe older vehicles were rotated among the driver-sales-men whose routes, like those of Jaber and Cutright, werecloser to the warehouse.2.Respondent's grounds for not hiringDecisions on hiring for Respondent were made solelyby Diehl,who testified that his criteria were"eagerness,competency... [and] aggressive salesmanship" as heobserved them while the applicants had worked forKohn.a.Failure to attend sales meetingsKohn hadregular,monthlyaswell as special salesmeetings, for driver-salesmen,which driver-helpers alsosometimes attended.Attendees were not paid for attend-ance, and though attendance was expected it was not arequirement and no one was discharged or disciplinedfor failure to attend.Cutright testified that prior to the 1981 wildcat strikenotices of the meetings were always posted and he'usual-ly attended, but that after his return to work after thestrike the notices were never posted and he never attend-ed the meetings because he "knew nothing about themuntil after they was [sic] over."4 Jaber also testified thatprior to the wildcat strike meeting notices were postedand the general manager would ask "whether you werecoming,"s and that he attended"some of them."Afterthe wildcat strike the meetings continued,but Jaber didnot attend because"nobody mentioned it, there wasnothing put on the bulletin board."6 Knepper, a ware-houseman until shortly before his discharge, testified thathe attended"a couple" of sales meetings,learning ofthem by word of mouth except for "very rareoccasion[s]" on which a notice was posted.SalesManager Morrison testified that he posted no-tices of all sales meetings on the bulletin board. MarkBonchu and Michael George, driver-salesmen and helperfor Kohn and Respondent, testified' that notices of meet-ings were posted,and that attendance was necessary. Mi-4Two exceptions were one meeting he was told about in advance be-cause brewery representatives were coming and the meeting referred toearlier on which he and Jaber unexpectedly walked in.s I am not certain whether Jaber here referred to being asked aboutattending a regular-sales meeting on the premises or an off-premise partysponsored by a brewer,but the point is not determinative.sAn exception was Jaber's stumbling into a meeting right afterCutrigbt did,described above.chael George attended the meetings even when workingas Jaber's helper, and testified that when he tried to getJaber to also attend Jaber told him he`had gone to suchmeetings when he was paid for attendance,and intimatedhe would doso againonly if paid.'b.Failure to participate in contestsAmong the means fostered by individual brewers andconducted by Kohn-as sales aids were contests awardingprizes to driver-salesmen, and sometimes to their helpers,over and above normal commissions or salary.Diehl,General ManagerGranata, and driversalesmen BonchuandWeaver testified' that participation by driver-sales-men in such contests was required,but the admitted fail-ure of Jaber6 and. of Cutright9 to participate did notresult in their censure, discipline,or discharge.Knepperspecifically testified that the salesman for whom heworked as helper also failed to participate in at least onecontest.c.Poor job performanceRespondent declared that the alleged discriminateesdid not properly perform their work at Kohn by failingto build "displays," which are generally attractive, cus-tomer-convenient physical placements of merchandise, atretail outlets,by "turning in stops," which are notationsof failure to make service calls on the route, and by fail-ing to make special deliveries after completing theirroutes when requested to do so.Displays are built by a driver-salesman, by his sales su-pervisor, or by both. In some stores, particularly chainoutlets,permissionto build displays had to be obtained at,higher management levels and was beyond the power ofa driver-salesman to obtain. At other such stores bargain-ing agreements-withemployeesrestricted-a driver-sales-man from performing such work in the retail outlet.There is nothing in the record to indicate warnings to ordisciplineof the alleged discriminatees, other driversalesmen, or any sales supervisors for failure to build dis-plays.Stops are turned in by all driver-salesmen, and can becaused by any number of circumstances beyond the con-trol of the driver-salesman, suchas vehicle malfunction,excess timerequired by other customers, or the stop notbeing open when called on. The record does not disclosespecific instances,the number,frequency,or reasons forstops turned in by the alleged discriminatees nor the-rela-tionship of these instances compared to other drivers.1 ti4George had given the same testimony at a hearing on Jaber's com-plaint to the Ohio Civil Rights Commission of age discrimination, dis-cussed below.8Jaber explained that his failure to participate was first the result ofnot being advised of the contests There is sufficient contrary evidence toovercome the assertion,but because Jaber admits-he did not participateeven after learning of the contests a credibility-determination is not calledfor. _9By the testimony of Yoder,his helper.10Except that former driver-salesman Knepper testified that thedriver-salesman with the worst record,who was not one of the allegeddiscriminatees,turned in three times as many stops as anyone else. W. G. DIEHL DISTRIBUTING CO.527The recordalso reveals no disciplineof any driver-sales-men for turning in stops.Customercomplaints regarding the alleged discri mina-tees existed,some actual and at least onerefuted by cus-tomer testimony.There arealso instancesof proven cus-tomer satisfaction.The recordagain contains no methodof judgingcustomer complaints in terms of number, fre-quency, or servicesor of comparing the records of thealleged discriminateeswith thoseof other driver sales-men. There is no record of any discipline of driver-sales-men due to such complaints.General Manager Granatatestifiedregarding some complaints,but added, "It's kindof hard for anybody to havea rapportwith every cus-tomer."3.OtherproceedingsThough thecharge ontheir behalfin this proceedingwas filed by the Union, Cutright andJaber themselveshad filed complaintswith the Ohio Civil RightsCommis-sion on17 February198411 charging age discrimination.Bothcomplaintsstate:"I believe I have been unlawfullydiscriminated against due to -my age(57) because ...[djespitemy years of experience,Mr. Diehl refused tohireme opting instead, for younger,less experiencedworkers. At the presenttime all of the driver salesmenworking for the companyare in their twentiesor earlythirties.I believe myage was a factorin the company'srefusal to hire me."DiscussionSection 8(a)(3) of the Act proscribes"discrimination inregard to hire . . . to encourage or discourage member-ship in any labor organization"and it is clear that anyrefusal to hire based on union affiliation constitutes viola-tion of both that section and of Section 8(a)(1) of the Actas well.-The General Counsel proved that Cutright and Jaberwere the only union members to be retrained-by Kohnafter the wildcat strike and two of the only three Kohnemployees not hired-by Diehl for Respondent.I considerthat a prima facie case has been made by such showingalone that the failure to hire was based on union mem-bership.I do not credit inferences that Respondent conductedmeetings which were unlawfully"antiunion"in nature.Knepper was an obviously prejudiced witness,havingbeen, though not a union member,,also not rehired byDiehl for Respondent.I do not credit his testimony thatmeetings were held without general notice,particularlyin view of the contrary testimony by Morrison,Bonchu,and George,even though the alleged discriminatees sup-portedKnepper'sstatements as , to a general lack ofnotice of meetings.The only evidenceof antiunion senti-ment expressed at-such meetings is Knepper's bare state-ment, that theywere antiunion.When Cutrightunexpect-edly walked into a meeting,allhe could testify to wasthat Diehl"said something about the union."Particularlybecause this was during the period prior to the decertifi-cation election it is clear that there would be nothing perse improper in a meetingatwhich "something"is saidabout the Union.I do not credit testimonyby Cutrightand Jaber thatthey were purposelyexcluded from Christmas parties asan indication of union animus.Contrary testimony waspresented that notice was posted and/or writteninvita-tions extended.It is much more in the nature of the atti-tude,discussedbelow, of Cutrightand Jaber not to par-ticipate in contactswith fellowempoyees,that theyknew of such functions and voluntarily absented them-selves.Although I credit testimony by Outright and Jaberthat the equipment assigned for their usedid not haveautomatic transmissions or power steering,that per se isinsufficient to draw any inference of union animus. Itwas proven that other,similar equipment was assigned toother driver-salesmen who were not union members.Having determined that there does,'however, exist aminimal showingthat the allegeddiscrimiriateeswere re-fused employment because of their unionmembership, itis necessaryto considerwhetherRespondenthas demon-strated by a preponderance of the evidence that it wouldhave failed to rehireCutrightand Jabereven had theynot been union members.I do not credittestimony of Respondent'switnessesthat Cutright and Jaber didnot successfully complete theworkfunctionsof overall sales, of coveringtheir routes,of turning in excessive stops, of failing to make specialdeliveries, of failingto build displays or engage in con-tests, or ofimproperly,servicingor improperlydissatisfy-ing customers.The testimonypresented on such-points,all contested, is completelylacking in sufficientdetail toconsiderit, if at all,as more than vague feelings or sub-jective attitudes, rather thanas demonstrated fact.As to the activitiesand attitudesof thealleged discriminatees regarding interactingwith otherpersonnel inthe employer-sponsored sales meetings and activities, Ifailto credit the 'testimonyof Knepper, Outright, orJaber thatprior noticeof themeetingswas withheld.EvenKnepper, a witness clearlyprejudicedagainst Re-spondent for not beingrehired, testifiedthat on at least"rare" occasions notice ofmeetingswas posted.` Ofgreater weight is the fact that the alleged'discriminateesknew bylong experience in the fieldand with the Em-ployer thatsalesmeetings and programswould be held.Jaber evendiscussedwith his helper his reason for notattending meetings.The helpersattended sales meetingsand were awarewhen and.wheretheywere to be held.Still,Cutright and Jaber, if theyare to bebelieved, madeno effort tolearn of the meetings and programs or toparticipate in them.In failingto credit the testimonyon-these points of, thealleged discriminatees, Imust creditDiehl'suncontra-dicted testimony that he made his hiring decisions on ' thebasis of eagerness and aggressive,salesmanshipin addi-tion to competency, and that hedid not hire the allegeddiscriminatees because of a perceived lack of eagerness11Knepper,then age 41, also filed a similar charge on 30 March 1984. 528DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDand aggressiveness, and not because they were membersof the Charging Party Union. r 2C. Stovall's DischargeStovall was employed by Kohn as a sales supervisor,and was not a member of the bargaining unit representedby the Union. He was hired by Respondent in the sameposition, but after later being placed on probation for 60days, about May 1984, was moved to the position ofwarehouseman and, at times, driver-helper.On 11 April 1985 Diehl gave Stovall a "warningletter" referring to three allegedinstancesof negligentdamage occurring on 18 February and 3 and 8 April1985. The letter concluded with the following:These incidents of repeated negligence resultingin damageto company property will not be tolerat-ed.You are hereby warned that any further occur-ances [sic] of negligence and disregard of companypropertywill not be tolerated and will result inyour termination of employment with this company.Stovall testified that while working in the warehousehe became aware of the lack of power Respondent's em-ployees had in dealing with management. He discussedcommon work problems with fellow employees Brinley,Ross, Sigman, and others. With their approval he wentto the offices of the Union to inquire about getting theirrepresentation and was given authorization cards which,however, he had not attempted to distribute. There wasan elected "committee" of employees, one function ofwhich was to help employees take care of grievances,but Stovall did not approach them. In addition to havingthe committee, Diehl also conducted "issue meetings" onrequest, during which employees could raise work com-plaints either directly or, if they preferred anonymity, byputting a note into a hat that was passed around. Stovallsuggested to fellow employees that they raise their com-plaints inan "issue" meeting, and they agreed.There was asalesmeetingscheduled for 6 May 1985and Stovall decided to ask at-that time for an issue meet-ing.He decided to make the request at that meeting be-cause, first, he wanted the assembled employees to know,that an issue meeting was to be held at a specific timeand place, and, second, because he was afraid that Diehlwould refuse to hold a meeting if asked privately. Pre-ciselywhat happened at that meeting is the subject ofsomedispute.The meeting was scheduled by Sales Manager Morri-,son for 7 a.m., though due to tardiness it did not beginuntil about 7:10 a.m. The regular workday began at 7:30,a.m., and employees were not paid for attending salesmeetings.Morrison described this meeting as one of thetwo most important of the year as it began thesummersales season.Morrison's highlight of the meeting was apromotion for Stroh's beer.Stovall testified that about 7:30 am.,Morrison was"summing up" and called for questions. Stovall deter-12 Allegationsby Jaber and Cutright to the Ohio Civil Rights Commis-sion that their not beinghired wasdue to age arenot considered rele-vant, as claimantsare free tomake alternativeand evenconflicting claimsin different forums.mined that there were no questions, and then-raised hishand.When Morrison acknowledged -him, Stovall roseand said to Morrison, "We have some issues that wewould like to talk about." Morrison responded that themeeting was for sales, notfor issues,and Diehl statedthat he would get together with Stovall and the threecommittee members. Morrison then "spoke a -little bitmore," and, thinking the meeting was over, Stovallraised his hand and was recognized by Morrison asecond time.Withoutrising,Stovall queried when theissuemeetingwould be held, to which Diehl respondedthat he would "get in touch with" him. Stovall did notraise his voice during either period, and the meeting con-cluded about 7:40 a.m.Morrison's testimony was that Stovall's first statementcame early in the meeting when he had covered the as-pects of pricing, job duties, and displays of Stroh's andwas looking for questions as to those topics before goingon to other brands. Stovall stated that "he had someissues to discuss" and Morrison responded that this was asalesmeetingand that "[i]f -you have any questions orgrievances, I'm sure that Mr. Diehl will be more thanglad to meet with you after the meeting or at a laterdate, as soon as possible." Stovall kept going on abouthaving issues to discuss and wanting "to discuss themnow" and refused to sit down though Morrison-again as-sured him that Diehl would meet with him later. Stovallrepeatedhis messagetwo or three times, and then "final-ly did sit down." Morrison attempted to continue themeeting, but first again asked for questions on Stroh'sproducts. Stovallagain rose,turned to face Diehl, andsaid, "Mr. Diehl, we have to talk about these issues now.Iwant a date now when wecan meet,and all you'redoing is putting this off." Morrison again asked him to sitdown, and Diehl said to him, "Lynn, I'll be glad to meetwith you after the meeting or later in the day after thejob is done and discuss any problems you have." Stovallremained standing and in a loud voice stated,"I wanttodiscuss them now.-Feeling that the meeting was entirelydisruptedMorrison decided to adjourn and to speak tothe driver-salesmen individually.Diehl's testimony regarding the meeting was that asMorrison was into his presentation Stovall raised hishand and,when recognized by Morrison, said whileseated, "I have someissuesIwould like to address:"Morrison told him it was a sales meeting, "And if youhave any issues you should get with Mr. Diehl, and he'lltalk and discuss those with you at that time." The meet-ing continued for 5 minutes, when 'Stovall "jumped up[and].. said `I want a date and time, right now, to dis-cuss theseissues."'Diehl told him that he "would getwith the committee, and we will set up a date and time,and we will do that. But thisis a salesmeeting and it'sfor sales matters." Stovall, however, remained standing,though Morrison attempted to continue his presentation.Finally,Morrison adjourned the meeting.Other of Respondent's employees at the meeting alsotestified.Yakovazzi testified that Stovall asked,, near theend of the meeting when the floor was open to ques-tions, "if he could address some issues at this time"; thaton being told by Morrison that the meeting was only for W. G. DIEHL DISTRIBUTING CO.sales Stovall sat down, but after a short time, when themeeting was nearly over, he raised his hand again andwhen recognized asked "if a date could be given as faras schedulinga meetingwhere the issues could be ad-dressed"; and that Stovall did not raise his voice duringthe meeting, but Yakovazzi's attention was diverted fromthe sales aspect of the meeting. Weaver testified that itwas a motivationalsales meeting,"And Lynn stood up Ithink, I don't know, approximately three times, youknow, and interrupted the meeting to bring a pointacross to Gary about something. I don't really knowwhat he was talking about." Weaver did not recall Mor-rison speaking to him later about the Stroh's promotion.The interruption of the meeting was, in Weaver's opin-ion, disruptive. Stanford testified that during the salespresentation the floor was opened to questions, "AndLynn stood up and said he had a couple of things hewanted to settle and he wanted to get them off his chest.And it was told that it was not the, time, that it was asalesmeeting . . . and that it would be handled at a laterdate, to get with someone and they'd set up some kind ofmeeting."They attempted to get back into the salesmeeting, "And Lynn stood up and said he wanted it set-tled now and a time set now for the hearing." They at-tempted again to get back to sales, "and Lynn stood upfor the third time and, you know, said that he wantedthis settled or a time that it would be settled." Stovall'svoice at these time was firm but not really loud. GaryMaddy testified. that Stovall "stood up, like, twoorthreetimesand [Morrison] kept telling him [Stovall], youknow we'd do it [havean issues meeting] at a later date."Maddy had no idea what Stovall was talking about, andDiehl also did not know. Mark Bonchu testified thatduring the meeting Stovall "raised his hand and stood upand told Gary that he wanted-that a meeting should becalled to discuss the issues"; that Diehl responded "hewould set something up and that it would be up to thecommittee -to set up a date that they would try to worksomething out"; that Stovall remained' standing for awhile, and then said that he wanted a definite date rightthen as toa meetingand "he was, you know, persistentabout getting a date and it sort of went back and forth alittle bit, as far as I recall." Bonchu considered that themeeting had been disrupted.After the meeting was concluded Stovall returned tothewarehouse to load the truck to which he was as-signed.Diehl approached him there, and precisely whathappened is also subject to some dispute. Stovall testifiedthat Diehl asked if he had a problem, and he respondedthat he had issues, not a problem; that Diehl insisted,"getting louder and louder," that Stovall had a problem;and that Diehl finally stepped back "and yelled at me toget back to work in a very loud voice." Diehl testifiedthat he merely said to Stovall, "Lynn, what is yoururgent problem here?" and that Stovall replied, "I don'thave a problem. You have a problem.... I don't have aproblem. I have issues. You have a problem." Diehl thentold Stovall to "just go about your job" and went intohis office, Yakovazzi testified that he saw Stovall work-ing and Diehl following him, that their attitudes ap-peared confrontational, and that though he could not529hear what was said both appeared to be speaking exci-tedly and loudly.At the end of the workday the members of the em-ployee committee, and Stovall, were called into Diehl'soffice.With no objection from the committee., Stovallwas given the following dismissal letter:Your continued disruption of the scheduled salesmeeting held on 5-6-85 was inappropriate, uncalledfor and inexcusable.That meeting was a scheduled sales meeting forsalesmatters.You were told by Jim Morrison thatanother meeting would be arranged to discuss anyothermatters.You again interrupted the meetingand thus caused considerable attention to be takenaway from important sales presentations.This, type of behavior and disregard for companyscheduledmeetingswill not be tolerated. As a resultof these actions and those which occurred withinthe previous months, you are terminated, effectiveimmediately, as an employee with this company.Stovall filed his charge with this Board on 23 May1985.On 6 June 1985 he also filed a complaint with theOhioCivilRights Commission stating that he believedthe reason given for his discharge to be pretextual andretaliatory for his having testified inMarch 1985 inJaber'scomplaint to that Commission.Stovall's com-plaint to that Commission was found to be without merit.DiscussionThe General Counsel alleges that Respondent violatedSection 8(a)(1) of the Act by discharging Stovall for en-gaging ina concerted and protected activity. Respondentdenies the allegation, and argues that the activity was notconcerted and was not protected under the Act. It is un-deniedthat Stovall was discharged, and that the cause ofdischarge, together with allegations of prior negligence,was Stovall's actions at the meeting of 6 May 1985.Both parties recognize that the issue of concert is gov-erned by the relatively recent decision inMeyers Indus-tries,268 NLR$ 493 (1984), remanded sub nom.Frill v.NLRB,755 F.2d 941 (D.C. Cir. 1985), which overruledthe prior Board policy as enunciated inAlleluia CushionCo., 221 NLRB 999 (1975), and its "progeny." Althoughthe prior policy was issue oriented, determining whetheran; issue addressed by a single employee"ought" to havebeen of concerted interest to a number of employees, thecurrent policy is factually oriented and considers wheth-er other employees had indeed expressed their concertedinterest to the single employee who took the action. Asexpressed' inMeyers,supra at 497, we must determinewhether an objective review shows the conduct of thesingle employee to actually have been "engaged in withor on the authority of other employees, and not solely byor on behalf, of the employee himself."Whether Diehl or other individuals were aware of it,it is uncozitroverted that Stovall discussed both union af-filiation and complaints regarding the conditions of em-ployment with several other employees, and obtainedtheir agreement to raising these complaints at an issuesmeeting. Both management, represented by Diehl and 530DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDothers,-and the employees recognized that issues meet-ings related to labor disputes involving a number of em-ployees, and not the complaints of a single employee. Ifind-that though Diehl may not have known the specificissueswhich were to have been raised,as in fact we donot know from the record the exact nature of thoseissues, he recognized the call for an issues meeting as ademand to consider concerted complaints.,In addition,Stovallmade the demand before an assemblage of em-ployees so that all would be advised of the time andplace of such meeting.As stated by the appellate court,"The activity of a single employee in enlisting the sup-port of his'fellow employees-for their mutual aid andprotection is as much`concerted activity' as is ordinarygroup activity."1 aTo satisfy the test set out inMeyers,supra at 479, itmust also be shown that the concerted activity was alsoprotected under theAct. Althoughwe are not aware ofthe precise complaints sought to be raised at the issuesmeetings,it is clear that they arose from the concerteddiscussions of Stovall with the'others regarding termsand conditions of employment, and hence fall within thepurview of the Act.It can also be argued that the appealto fellow workers to meet for support,mutual aid, andprotection,as enunciated inOwens-Corning,in addition tobeing concerted'must have related to such,matters ofmutual employment as to be protected by Section 7 ofthe Act.Respondent argues that the manner in which Stovallconducted himself at the sales meeting stripped his ac-tions from the protection of the Act in that he used in-temperate language, disturbed the efficient operation ofRespondent's business,and was insubordinate.The Boardhas certainly held that conduct or language can be so of-fensive, defamatory,or opprobrious as to forfeit the pro-tection oflaw.However,I find no such language oraction presentin the record.Indeed, Stovall's languagewas sufficiently temperate to be repeated inanySundayschool without alarm,a distinct difference from the lan-guage ordinarily heard during labor disputes.The manner of Stovall's actions also bespeaks a calmreasonableness.I credit his testimony,supported by thetestimony of current employees of Respondent,that hesought and received'recognition,without interruptingothers, before he spoke out,and that while his voice was"firm"itwas not:overly loud nor his manner overly ar-gumentative.Although the later meeting between Diehland Stovall was described as confrontational,with loudand excited voices,'it was Diehl who followed Stovall tothe latter'sworkplace and initiated the exchange, and notStovall leaving his work to confront Diehl.There remains the question of whether Stovall's choiceof time and place in making the' demand for an issuesmeeting forfeited the protection afforded such action 'bythe Act.The sales meeting at which the demand wasmade was planned for and conducted during a periodprior to the start of the workday.Although the unpaidattendance at such meetings was expected by manage-18Owens-Corning FiberglasCorp. v.NLRB,407 F.2d 1357, 1365 (4thCir. 1969),enfg.172 NLRB 148 (1968), citedby- theBoard'inHancor,Inc.,278 NLRB 208, 216 (1986). -ment,thereis nothing in the record to indicate that fail-,ure to attend ever resulted-in discipline. -On the otherhand,salesmeetings were,normal in Respondent's busi-_ness, and current employees testified that Stovall's inter-ruption of the sales theme for a nonsales function inter-fered,with the purpose-of the meeting.It is clear,though,that.absent egregious harm to the employer'sbusiness operations or damage to its premises,which Ifind not to have here occurred,the time, place,-and eventhe manner of conducting concerted and protected ac-tivitieswill not alienate the employees from the protec-tion of law. As the scholarly-decision of AdministrativeLaw Judge Brandon in the matter ofJohnnie JohnsonTire Co.,271NLRB 293, 294-295 (1984),phrased it:14It has long been recognized that employees havea legitimate interest under.the Act inacting concer-tedly in making known their views to managementwithout being discharged for that interest... .Even the reasonableness of the method of protestadopted does not decide the protected nature of theconcerted activity.... Accordingly,concerted ac-tivity by nonrepresentedemployees to protest theirworking conditions is normally held to be protectedregardlessof thetime of day it occurs or the impactof suchactivity on production.I find that Stovall's statements and actions during thesalesmeeting,although interrupting-the planned purposeof the meeting, were orderly, not overly damaging toRespondent's business or premises,and did not result inthe loss ofthe Act's protection.They did,however, pin-point Stovall as a speaker for concerted and protected-activities,and motivated his discharge, in violation; ofSection 8(a)(1) of the Act.CONCLUSIONS OF LAw-1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.By discharging Lynn Stovall,an individual, becauseof his engaging in concertedactivityprotected under theAct, Respondent engaged in,and is engaging in, unfairlabor practices affectingcommercewithin the meaningof Sections 8(a)(1) and 2(6) and (7)`of the Act.THE REMEDYHaving found that Respondent,engaged in certainunfair labor practices, I fund it necessary to order Re-spondent to cease and desist and to take certain affirma-tive action designed to effectuate the policiesof the Act.Respondent having unlawfully discharged,Lynn Sto -vall, I find it necessary to order it to offer him immediateand full reinstatement to his former job or,if such job nolonger exists, to a substantially equivalent position, with-out prejudice to his seniority and other rightsand privi-leges, and to make himwhole forany loss of earningsthat he may have suffered by reason of the discrimina-tion against him by payment to, him of a sum of moneyequal to thatwhichhe' normally would have earned14,citations not included,typographical errorcorrected. W. G. DIEHL DISTRIBUTING CO.from the date of his discharge to the date of a bona fideoffer of reinstatement,less net interim earnings duringsuch period. Backpay shall be computed on -a quarterlybasis as prescribed inF W. Woolworth Co.,90 NLRB 289(1950), with interest to be computed in accordance withFlorida Steel Corp.,231 NLRB 651 (1977).16 Moreover,consistentwith the Board's decision inSterling Sugars,261 NLRB 472 (1982), I shall recommend that Respond-ent be required to remove from its records any refer-is See generallyIsis Plumbing Co.,138 NLRB 716 (1962).531ences, to the unlawful discharge-of Lynn Stovall., providewritten notice to him of such action, and inform him thatRespondent's unlawful conduct will not be used as abasis for future disciplinary action against him.The General Counsel has requested a visitatorialclause authorizing the Board to engage in discoveryunder the Federal Rules of Civil Procedure.Because es-tablishment of the rate of pay to which the' discriminateewould have been entitled at various times from 6 May1985 until compliance is finally achieved may be difficultwithout Respondent's cooperation,I grant the request.[Recommended Order omitted from publication.]